Resumption of the session
I declare resumed the session of the European Parliament adjourned on Friday 17 December 1999, and I would like once again to wish you a happy new year in the hope that you enjoyed a pleasant festive period.
Although, as you will have seen, the dreaded 'millennium bug' failed to materialise, still the people in a number of countries suffered a series of natural disasters that truly were dreadful. You have requested a debate on this subject in the course of the next few days, during this part-session. In the meantime, I should like to observe a minute' s silence, as a number of Members have requested, on behalf of all the victims concerned, particularly those of the terrible storms, in the various countries of the European Union. Please rise, then, for this minute' s silence.
(The House rose and observed a minute' s silence)
Madam President, on a point of order. You will be aware from the press and television that there have been a number of bomb explosions and killings in Sri Lanka. One of the people assassinated very recently in Sri Lanka was Mr Kumar Ponnambalam, who had visited the European Parliament just a few months ago. Would it be appropriate for you, Madam President, to write a letter to the Sri Lankan President expressing Parliament's regret at his and the other violent deaths in Sri Lanka and urging her to do everything she possibly can to seek a peaceful reconciliation to a very difficult situation?
Yes, Mr Evans, I feel an initiative of the type you have just suggested would be entirely appropriate. If the House agrees, I shall do as Mr Evans has suggested.
Madam President, on a point of order. I would like your advice about Rule 143 concerning inadmissibility. My question relates to something that will come up on Thursday and which I will then raise again.
The Cunha report on multiannual guidance programmes comes before Parliament on Thursday and contains a proposal in paragraph 6 that a form of quota penalties should be introduced for countries which fail to meet their fleet reduction targets annually. It says that this should be done despite the principle of relative stability. I believe that the principle of relative stability is a fundamental legal principle of the common fisheries policy and a proposal to subvert it would be legally inadmissible. I want to know whether one can raise an objection of that kind to what is merely a report, not a legislative proposal, and whether that is something I can competently do on Thursday.
That is precisely the time when you may, if you wish, raise this question, i.e. on Thursday prior to the start of the presentation of the report.
Madam President, coinciding with this year' s first part-session of the European Parliament, a date has been set, unfortunately for next Thursday, in Texas in America, for the execution of a young 34 year-old man who has been sentenced to death. We shall call him Mr Hicks.
At the request of a French Member, Mr Zimeray, a petition has already been presented, which many people signed, including myself. However, I would ask you, in accordance with the line which is now constantly followed by the European Parliament and by the whole of the European Community, to make representations, using the weight of your prestigious office and the institution you represent, to the President and to the Governor of Texas, Mr Bush, who has the power to order a stay of execution and to reprieve the condemned person.
This is all in accordance with the principles that we have always upheld.
Thank you, Mr Segni, I shall do so gladly. Indeed, it is quite in keeping with the positions this House has always adopted.
Madam President, I should like to draw your attention to a case in which this Parliament has consistently shown an interest. It is the case of Alexander Nikitin. All of us here are pleased that the courts have acquitted him and made it clear that in Russia, too, access to environmental information is a constitutional right. Now, however, he is to go before the courts once more because the public prosecutor is appealing. We know, and we have stated as much in very many resolutions indeed, including specifically during the last plenary part-session of last year, that this is not solely a legal case and that it is wrong for Alexander Nikitin to be accused of criminal activity and treason because of our involvement as the beneficiaries of his findings. These findings form the basis of the European programmes to protect the Barents Sea, and that is why I would ask you to examine a draft letter setting out the most important facts and to make Parliament's position, as expressed in the resolutions which it has adopted, clear as far as Russia is concerned.
Yes, Mrs Schroedter, I shall be pleased to look into the facts of this case when I have received your letter.
Madam President, I would firstly like to compliment you on the fact that you have kept your word and that, during this first part-session of the new year, the number of television channels in our offices has indeed increased considerably. But, Madam President, my personal request has not been met. Although there are now two Finnish channels and one Portuguese one, there is still no Dutch channel, which is what I had requested because Dutch people here like to be able to follow the news too when we are sent to this place of exile every month. I would therefore once more ask you to ensure that we get a Dutch channel as well.
Mrs Plooij-van Gorsel, I can tell you that this matter is on the agenda for the Quaestors' meeting on Wednesday. It will, I hope, be examined in a positive light.
Madam President, can you tell me why this Parliament does not adhere to the health and safety legislation that it actually passes? Why has no air quality test been done on this particular building since we were elected? Why has there been no Health and Safety Committee meeting since 1998? Why has there been no fire drill, either in the Brussels Parliament buildings or the Strasbourg Parliament buildings? Why are there no fire instructions? Why have the staircases not been improved since my accident? Why are no-smoking areas not enforced? It seems absolutely disgraceful that we pass legislation and do not adhere to it ourselves.
Mrs Lynne, you are quite right and I shall check whether this has actually not been done. I shall also refer the matter to the College of Quaestors, and I am certain that they will be keen to ensure that we comply with the regulations we ourselves vote on.
Madam President, Mrs Díez González and I had tabled questions on certain opinions of the Vice-President, Mrs de Palacio, which appeared in a Spanish newspaper. The competent services have not included them in the agenda on the grounds that they had been answered in a previous part-session.
I would ask that they reconsider, since this is not the case. The questions answered previously referred to Mrs de Palacio' s intervention, on another occasion, and not to these comments which appeared in the ABC newspaper on 18 November.
Mr Berenguer Fuster, we shall check all this. I admit that, at present, the matter seems to be somewhat confused. We shall therefore look into it properly to ensure that everything is as it should be.
Madam President, I should like to know if there will be a clear message going out from Parliament this week about our discontent over today's decision refusing to renew the arms embargo on Indonesia, considering that the vast majority in this Parliament have endorsed the arms embargo in Indonesia in the past? Today's decision not to renew the embargo is extremely dangerous considering the situation there. So Parliament should send a message, since that is the wish of the vast majority. It is irresponsible of EU Member States to refuse to renew the embargo. As people have said, the situation there is extremely volatile. There is, in fact, a risk of a military coup in the future. We do not know what is happening. So why should EU arms producers profit at the expense of innocent people?
In any event, this question is not presently included among the requests for topical and urgent debate on Thursday.
Agenda
The next item is the verification of the final version of the draft agenda as drawn up by the Conference of Presidents at its meeting of 13 January pursuant to Rule 110 of the Rules of Procedure. No amendments have been proposed relating to Monday and Tuesday.
Relating to Wednesday:
The Group of the Party of European Socialists requests that a Commission statement be included on its strategic objectives for the next five years and on the administrative reform of the Commission.
I would like Mr Barón Crespo, who made the request, to speak to propose it. That is, if he so wishes, of course. Then we shall follow the usual procedure, hearing one speaker in favour and one against.
Madam President, the presentation of the Prodi Commission' s political programme for the whole legislature was initially a proposal by the Group of the Party of European Socialists which was unanimously approved by the Conference of Presidents in September and which was also explicitly accepted by President Prodi, who reiterated his commitment in his inaugural speech.
This commitment is important because the Commission is a body with a monopoly of initiative in accordance with the Treaties and, therefore, basically dictates this Parliament' s political and legislative activity for the next five years. I would also like to point out, Madam President, that this Parliament voted to express its confidence in President Prodi during the previous legislature. It did so again during this legislature, in July, and then, in September, it voted once more to approve the whole Commission. There has therefore been enough time for the Commission to prepare its programme and for us to become familiar with it and explain it to our citizens. To this end, I would like to remind you of the resolution of 15 September, which recommended that the proposal be presented as soon as possible.
The events of last week - which originated outside the Conference of Presidents, that Conference being used simply to corroborate and ratify decisions taken elsewhere - present us with a dilemma. Either the Commission is not ready to present this programme, in which case it should clarify it. According to its President, it is in a position to do so. Given that the Commission is represented by Vice-President de Palacio, I believe that, before voting, it would help if the Commission could let us know how ready it is to present this programme, as agreed. Alternatively, Parliament is not ready to examine this programme, as some appear to be suggesting. In my opinion, this second hypothesis would imply the failure of Parliament in its duty as a Parliament, as well as introducing an original thesis, an unknown method which consists of making political groups aware, in writing, of a speech concerning the Commission' s programme a week earlier - and not a day earlier, as had been agreed - bearing in mind that the legislative programme will be discussed in February, so we could forego the debate, since on the next day our citizens will hear about it in the press and on the Internet and Parliament will no longer have to worry about it.
My Group believes that since a parliament is meant to listen, debate and reflect, there can be no justification whatsoever for this delay and we believe that, if the Commission is ready to do so, we still have time to re-establish the original agreement between Parliament and the Commission and proceed in a manner which fulfils our duty to our fellow citizens. Therefore, the proposal of the Group of the Party of European Socialists, and which you have mentioned, is that the Prodi Commission present its legislative programme on Wednesday, including its proposed administrative reform, because, otherwise, we could find ourselves in a paradoxical situation: on the pretext that there is no text, on the one hand, the President of the Commission would be denied his right to speak in this Parliament and, on the other hand, there would be a debate on a reform when Parliament had no prior knowledge of the texts on which it is based. Therefore, Madam President, I would ask you to request that the Commission express its opinion on this issue and that we then proceed to the vote.
(Applause from the PSE Group)
Madam President, I really am quite astonished at Mr Barón Crespo' s behaviour and the fact that he is now asking for this item to be put on Wednesday's agenda.
Mr Barón Crespo, you were unable to attend the Conference of Presidents last Thursday. I am not criticising this; it happens from time to time that people send someone to represent them. Mr Hänsch represented you on this occasion. In the Conference of Presidents, we had an in-depth discussion. Your Group was alone in advocating what you are saying now. We then put it to a vote. As you know, each chairman has the same number of votes as his Group has Members. There was a vote on this matter. As I recall, the outcome of this vote was 422 votes to 180 with a few abstentions. This means that all the Groups with the exception of the non-attached Members - but, of course, they are not a Group - were in agreement; only your Group thought that we should proceed as you have proposed here. All of the others were of a different opinion. That was the decision.
I should now like to comment on the issue itself. We have confidence in the Commission and in Romano Prodi and, after a difficult procedure, as everyone knows, the vast majority of our Group supported the vote of confidence in Romano Prodi and the Commission. We believe, however, that the Commission's strategic plan needs to be debated within a proper procedural framework, not only on the basis of an oral statement here in the European Parliament, but also on the basis of a document which is adopted in the Commission and which describes this programme over the five-year period. There is no such document!
The Commission will present its programme for the year 2000 in February. We have said, very well, if the Commission does not wish to introduce the 2000 programme as early as January then we will do it in February. We have agreed to this. After all, we do not wish to quarrel with the Commission; if at all possible, we believe that the Commission and Parliament need to tread the same path. However, we in Parliament also have a supervisory role with regard to the Commission and we do not have to agree with everything which comes out of the Commission.
I should like us to be able to do a reasonable amount of preparation for the debate on the five-year programme in our Groups. You cannot prepare if you hear a statement in this House and have no idea of its content. That is why we would recommend - and it is my impression that the Commission is also open to this idea - that we hold the debate on the Commission's long-term programme up to the year 2005 in February - and I hope that the Commission will agree on a programme before then which it will propose to us - and that, at the same time, in February we also hold the debate on the Commission's legislative programme for the year 2000. The fact that the subjects are connected also suggests that we should hold the debate on both programmes together. That is why my Group firmly rejects the proposal made by the Socialist Group.
(Applause from the PPE-DE Group)
Madam President, I would like to make it very clear that, above all, the Commission has absolute respect for the decisions of this Parliament and, amongst those, the decision establishing its agenda. We therefore respect whatever Parliament may decide.
But I would also like to make it very clear that President Prodi made a commitment to this Parliament to introduce a new debate, as Mr Barón Crespo has reminded us, which would be in addition to the annual debate on the Commission' s legislative programme, on the broad areas of action for the next five years, that is to say, for this legislature.
Madam President, I would like to say that the agreement reached in September distinguished this debate from the annual presentation of the Commission' s legislative programme. I would also like to say that the Commission is prepared and ready to hold this debate whenever it is convenient and that we were ready to do so this week as we had agreed originally, on the basis that it would be presented the day before in a speech to parliamentary groups.
Therefore, Madam President, I would like to repeat that the Commission has debated the action plan for the next five years and, when Parliament decides, - this week if that is the decision - we are prepared to come and explain the programme for the next five years and, next month, the programme for 2000, which is what we fully agreed upon.
I propose that we vote on the request of the Group of the Party of European Socialists that the Commission statement on its strategic objectives should be reinstated.
(Parliament rejected the request) President. Still on the subject of Wednesday' s sitting, I have another proposal regarding the oral question on capital tax. The PPE-DE Group is requesting that this item be taken off the agenda.
Is there a member who wishes to speak on behalf of this Group to propose this?
Madam President, I can hear a ripple of laughter from the Socialists. I was told that large sections of the Socialist Group were also keen to have this item taken off the agenda, because at the vote in the Conference of Presidents no vote was received from the working group of Members of the Socialist Group responsible for this matter. I do not know whether this information is correct, but the PPE-DE Group would, in any case, be grateful if this item were removed because Parliament has addressed this issue several times already. Decisions have also been adopted against a tax of this kind. That is why my Group moves that this item be taken off the agenda.
Thank you, Mr Poettering.
We shall now hear Mr Wurtz speaking against this request.
Madam President, I would firstly like to point out Mr Poettering' s lack of logic. He has just been preaching to the Group of the Party of European Socialists because they went back on a decision taken in a perfectly clear manner at the Conference of Presidents, and now he is doing just the same. We discussed that matter and we were unanimous, with the exception of the PPE and ELDR Groups. As my fellow chairmen will recall, I even mentioned that it was not a matter of knowing whether one was for or against the Tobin tax, but of whether one dared to hear what the Commission and the Council thought of it. It is not a lot to ask. I therefore repeat the proposal that this oral question to the Commission and the Council should be retained so that we can find out, once and for all, the positions of these two bodies regarding the proposal which is relatively modest but which would give a clear message to public opinion, particularly after the tide of feeling generated by the failure of the Seattle Conference.
We shall proceed to vote on the PPE-DE Group' s request that the oral question regarding the capital tax be withdrawn from the agenda.
(Parliament rejected the request, with 164 votes for, 166 votes against and 7 abstentions)
Madam President, I would like to thank Mr Poettering for advertising this debate. Thank you very much.
Madam President, has my vote been counted? I was unable to vote electronically, since I do not have a card. My vote was "in favour" .
Indeed, if we add the two Members who have declared themselves, then the result of the vote would be ....
Madam President, the Presidency has already declared the result of the vote. There is no room for amendments.
Ladies and gentlemen, once again, we see it is essential for Members to bring their voting cards along on a Monday. Clearly there is a problem here. That being the case, I shall have to make a decision.
I too forgot my card, and I would have voted against. I therefore consider that the oral question may be kept on the agenda as per the vote.
This is the last time that we shall make allowances for Members who have forgotten their cards. Let that be clearly noted and understood.
(Applause)The oral question will therefore remain on the agenda, and yes, your President is entitled to vote just as she is entitled to forget her voting card.
We shall continue with the other amendments to the agenda.
Madam President, in the earlier vote - and I will abide by your ruling on this matter - on the question of the strategic plan of the Commission I indicated that I would like to speak in advance of the vote on behalf of my Group. That did not happen. I would appreciate it if, on the close of this item of business, I might be allowed to give an explanation of vote on behalf of my Group. This is an important matter. It would be useful for the record of the House to state how people perceive what we have just done in the light of their own political analysis.
Madam President, I do not wish to reopen the debate, but I had also asked for the floor, to comment on Mr Barón Crespo's motion. You did not call me either. I regret this, but the vote has already been taken and the decision is made so let us leave the matter there.
I am terribly sorry, Mr Hänsch and Mr Cox. I did not see you asking to speak. Even so, I think the positions are quite clear and they shall be entered in the Minutes. When we adopt the Minutes for today' s sitting tomorrow, then any Members who think the positions have not been explained clearly enough may ask for amendments. This seems to me to be a workable solution. Of course, the Minutes for tomorrow' s sitting will take into account any additional explanations. I think this is a better solution than proceeding now to extremely time-consuming explanations of votes. Mr Cox, Mr Hänsch, would this be acceptable to you?
Madam President, if the vote records correctly how my Group voted I shall not, and cannot, object to that. If your ruling is that I cannot give an explanation of vote, I accept that but with reservations.
We shall pay particular attention to the wording of the Minutes, as we always do, of course. If they do not properly reflect the positions adopted, then we may correct them, if necessary.
(The order of business was adopted thus amended)
Safety advisers for the transport of dangerous goods
The next item is the report (A5-0105/1999) by Mr Koch, on behalf of the Committee on Regional Policy, Transport and Tourism, on the common position adopted by the Council with a view to adopting a European Parliament and Council directive on the harmonisation of examination requirements for safety advisers for the transport of dangerous goods by road, rail or inland waterways (C5-0208/1999 - 1998/0106(COD)).
Commissioner, Madam President, ladies and gentlemen, I can be quite frank in saying that I welcome the Council's common position on harmonising the training of safety advisers for the transport of dangerous goods by road, rail or inland waterway. Firstly, we needed to take action on a formal level in order to meet the requirements of Directive 96/35/EC, which obliges the Member States to appoint safety advisers and to organise the training, instruction and examination of these people but does not explain this explicitly. Secondly, by adopting this directive we achieve a) an increase in safety when dangerous goods are both transported and transhipped; b) a reduction in distortions of competition resulting from wide variations in national training structures and training costs and c) equal opportunities for safety advisers on the European labour market. Thirdly, this directive, as it currently stands in the common position, guarantees - in particular because it confines itself exclusively to minimum standards - a high degree of flexibility and modest regulation by the European Union; by adopting it we contribute to the Member States' bearing a high level of individual responsibility. All of this is in accordance with the principle of subsidiarity and is therefore to be greatly welcomed.
Our amendments from the first reading have, I believe, been taken into account very satisfactorily. They have either been accepted or transposed with no change in the substance, or they have been rejected because the corresponding European arrangements have not been included, for example a system of penalties for violations of the rules or a complex classification structure for related groups of questions. The one unanimously adopted amendment of the Committee on Regional Policy and Transport, which concerns the timetable for implementing the directive, is something which I would urge you to support. By not setting a specific date for the Member States to implement the directive and instead giving them a period of three months after its entry into force, we are introducing a flexibility clause which ensures that the directive will be implemented without delay. I would urge you to endorse this.
Madam President, we cannot and must not accept the fact that we hear ever more frequently of accidents causing major damage on our roads, but also on our railways and waterways, not solely but at least partly because those involved do not take the transport of dangerous goods seriously enough or because - as a result of ignorance or a lack of training on the part of the drivers or others responsible for the various vehicles - a minor accident has all too often become a major disaster.
As an Austrian, I still have a vivid memory, as, I believe, we all do, of the catastrophe which cost so many human lives last year in the Tauern Tunnel, where subsequent work to rebuild the parts of the tunnel which had been destroyed in this fire continued for many months at huge expense. The renovation project, which lasted for months, cut off this important route between the north and south of Europe. The traffic which had to be diverted because of this stretched the patience of many thousands of people in the EU to the limit. In fact, all hell broke loose in some municipalities in my province.
Prevention has to be our answer to disasters of this kind and this draft directive is an important step towards well-trained safety advisers being available, so that the right action is taken in good time. All the same, we must not content ourselves with enacting European law to ensure greater safety. We also need to follow this up and make sure that our rules are transposed by the Member States in good time and - even more importantly - we need to ensure that they are also applied afterwards. Please let this not be yet another sector where we subsequently have to lament the lack of enforcement.
I should like to address one final point. We must not content ourselves with sealing another hole in the safety net and shutting our eyes to the fact that, where transport safety in Europe is concerned, there is still much more to be done. In this context, I should like to make a request and ask the Commissioner responsible, who is with us here today, to table an appropriate text as soon as possible with a view to continuing to make it safer for traffic to transit tunnels in the future, so that we in Europe do not have to experience any more such disasters on this scale.
Madam President, first of all I should like to thank Mr Koch for his report which has, at its heart, the issue of transport safety. The report looks at the issue of harmonising the examination requirements for safety advisors working in the areas of transportation of dangerous goods by road, rail and inland waterway. I congratulate him on his excellent report.
Transport safety has sadly been in the news recently: the Paddington rail crash in London, the terrible rail crash in Norway, the two aviation crashes involving EU citizens and the natural disaster involving the Erika off Brittany - all within the last four months - remind us that transport safety can never be taken for granted and that those charged with protecting the public must be highly motivated and highly qualified.
The rapporteur has pointed out to the House that in its common position the Council has accepted six of Parliament's ten amendments put forward at first reading and that the substance of Parliament's other amendments has been retained. My Group will therefore support the common position and looks forward to the enactment of the legislation which will provide us with yet another tool in our fight to make transport in the European Union as safe as possible. When it comes to safety my Group will always support any initiatives to improve transport safety. We still have a lot of work to do in this area as recent events have proved.
Madam President, I would like to make a few comments. I would like, first of all, to thank the rapporteur for his exceptionally accurate and technical work on the report and, secondly, the Commission for the proposal it has submitted. We are concerned here with the harmonisation of examination requirements but also, in fact, with minimum requirements. This is a pity, in a sense. Needless to say, safety on roads, railways and inland waterways is of key importance and, given the international nature of these types of transport, training for safety advisors should also be harmonised, therefore, as well as the requirements of the new ADR, for example, which is under way.
This is important, but so is enforcement and there are, of course, a number of reasons why we need to pay particular attention to this. Just think of the road accidents which have occurred over recent years, for example in Belgium, the Netherlands and a number of other countries where lorries carrying dangerous goods continued to drive in foggy conditions when really they should have pulled off the road instead. Or ships from Eastern Europe which moor adjacent to ships over here, with all the obvious risks that this entails.
Furthermore, it has transpired that research in the ports in Belgium, Finland, but also in Japan has shown that 50% of containers with partially dangerous cargo are not delivered correctly for shipment. In short, the issue is an important one.
If we look at the situation where safety advisers are concerned, in a number of countries it is compulsory to employ such safety advisers in companies as from 1 January of this year. There will be major problems with enforcing this rule at present, especially with smaller companies, as these cannot afford safety advisors. These smaller companies either dispose of their cargo or mix it with other cargo, which causes problems. It is therefore also being requested that ISO 9002 certificates possibly include the finer details of these activities in the form of annual reports and company analyses.
The work is done. All that remains is the business of enforcement. I would like to mention one final point. With regard to enforcement, proper agreements must also be concluded with the Eastern European countries because they will not enter into treaties which deal with this matter until 1 July 2001, that is to say in eighteen months' time. This gives them a competitive edge for the interim period. This is not in itself anything dreadful, but we should prioritise particularly the safety aspects for goods transported by road, rail and inland waterways and incorporate these, as part of the acquis communautaire, as soon as possible and present them to the acceding states.
Madam President, the importance of transport safety is highlighted on a regular basis in this Parliament and rightly so. The ever increasing volume of goods passing through Europe entails all kinds of risks, known and unknown, for employees and the social environment.
Those having to deal with these risks should therefore meet stringent requirements. The relevant standards which have been laid down in another Directive, 95/35/EC, seem sufficiently adequate to advise people in a responsible manner on the organisation of the transport of dangerous goods. I am very pleased that agreement has also been reached with the Council on minimum standards regarding examinations, although I would have preferred it if uniform, set standards and modules had been established, so that certificates would be of equal value internationally. This, however, does not seem feasible.
Finally, the amendment tabled by the rapporteur is perfectly logical and I can, therefore, give it my wholehearted support.
Mr President, Commissioner, I should first like to congratulate Mr Koch on his reports which, though technical, are nonetheless of very great significance for safety. I should like to make just a few comments. Firstly, I should like to ask the Commissioner - and I am convinced that my request will fall on fertile ground - to ensure that more attention is paid to the issue of safety, be it on the roads, on the waterways or at sea. Considering that it is only today that we are dealing with a Commission proposal first made on 19 March 1998, even though Parliament responded relatively quickly, this time lag is a little too long. This is not just the fault of the Commission, but I believe that we need to take action more quickly so as to achieve harmonisation in this area as well.
My second point has already been mentioned: it concerns the minimum standards. In principle, I believe that in many cases where transport is concerned we should be working towards increased flexibility and country-specific rules. However, when it comes to safety, I am rather sceptical because safety in Sweden, for example, is in principle no different from safety in Germany, Italy or Austria. I can live with these minimum standards, but I would ask the Commission to monitor the situation very carefully. Should flexibility of this kind result in there being inadequate rules in some countries then we should work towards greater harmonisation.
My third point has also been mentioned already. As you know, like Mr Rack, I come from a transit country, where this issue plays a particularly important role. We do not want to make the conditions of competition worse for some countries unilaterally and improve them for countries such as Austria or other transit countries. But I believe that we should do all we can to keep the transport of dangerous goods to a minimum, in all countries, whether they are transit countries or not.
Mr President, I would firstly like to congratulate the rapporteur, Mr Koch, on his magnificent work and his positive cooperation with the Commission with regard to improving the texts and presenting this report and this proposal; in the end there is only one amendment on the requirements for the aptitude examination for safety advisers in the transport of dangerous goods by road, rail or inland waterway.
We understand that it is important that the two institutions - Parliament and Commission - cooperate and work together and that the current cooperation with the Committee on Regional Policy, and in particular the transport group, is magnificent.
The common position includes practically all of the amendments accepted by the Commission and harmonises the minimum examination requirements for safety advisers and, at second reading, we can accept the amendment on the proposed date, which is much more realistic than the one originally suggested by the Commission, bearing in mind that we have now spent several years debating this question.
Very briefly, I would like to thank the various Members for their interventions and to tell you that safety is one of the Commission' s priorities in the field of transport. As Mr Simpson has said very correctly, this is a process which we can never take for granted or regard as having come to an end. The process of increasing safety margins and safety guarantees in transport is a process which must be improved day by day.
In this regard, I would also like to refer very briefly to the problems of the tunnels, which Messrs Rack and Swoboda have referred to, which, in the case of Austria, is doubtless a very sensitive issue, and great effort should be made to improve their safety. In one of the worst accidents to have occurred recently, the goods being transported were not dangerous in themselves. Margarine and a few kilos of paint which, in principle, do not present risks, led to a genuine disaster. Therefore, we will have to see how the requirements guaranteeing the maximum degree of safety can be further improved.
Finally, I would like to say that we have to consider safety in all types of transport. This week we will be holding a debate here on the safety of sea transport, in light of the Erika disaster, and in the course of this year we will have to discuss our objectives in terms of the safety of air transport.
But I would like to say that safety is a priority objective for the Commission. As I will say in the debate on the Erika disaster, we do not wait until there is a disaster to deal with the question of safety, but we work on it even when there are no such circumstances, which simply serve to demonstrate the urgency for an effective response to this type of problem.
I would like to repeat my appreciation to all the speakers and especially to the rapporteur, Mr Koch.
The debate is closed.
The vote will take place tomorrow at 12 p.m.
Transport of dangerous goods by road
The next item is the report (A5-0104/1999) by Mr Koch, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council directive amending Directive 94/55/EC on the approximation of the laws of the Member States with regard to the transport of dangerous goods by road [COM(1999) 158 - C5-0004/1999 - 1999/0083(COD)].
Mr President, Commissioner, ladies and gentlemen, the directive on the approximation of the laws of the Member States with regard to the transport of dangerous goods by road, which entered into force on 1 January 1997, contains a number of transitional provisions which are only valid for a limited period of time, the term of validity being linked to the completion of specific standardisation work by the CEN, that is the European Committee for Standardisation. Delays in the CEN' s work are now making it difficult to apply this very directive. In particular, annexes cannot be adapted to take account of technical and industrial developments. I regret this since we are having to take action because others have not done their job. In this respect, I accept this proposal to amend Directive 94/55/EC which has been tabled for discussion today.
Should the European Union fail to take action, then Member States would be obliged to amend their national legislation for a very brief period, until the CEN completes its work, which would cause unnecessary cost and uncertainty. The amendment to the directive on today's agenda does not therefore affect the existing harmonisation of the transport of dangerous goods in the Community. It merely prolongs transitional rules by postponing deadlines, deletes provisions which are no longer applicable, and lays down the procedures for a) carrying out the ad hoc transportation of dangerous goods and b) enacting less stringent national regulations, in particular for the transport of very small amounts of dangerous goods within strictly defined local areas.
The amendment to the directive is consequently in full accordance with the principle of subsidiarity; the Member States obtain more powers. The Commission decides whether the Member States may impose certain rules of their own. In so doing, it is supported by a committee of experts on the transport of dangerous goods under the regulatory procedure. The procedures for the exercise of these implementing powers conferred on the Commission were laid down afresh in the Council Decision of June 1999. The proposal to be discussed today, to amend the directive on the transport of dangerous goods by road, dates from May 1999, however, and could not therefore take account of the latest comitology procedure.
Two of the amendments tabled and adopted unanimously by the committee relate precisely to this amended comitology procedure. We would like to ensure that there is a reference to this as early as the recitals and that the period within which the Council has to make a decision - which is not clearly worded - is set at a maximum of three months. In addition, the need for greater transparency has been pointed out.
A further amendment allows the Member States to impose more stringent requirements, in particular for vacuum tanks, if work is done or goods are transported as a priority in temperatures well below -20ºC. This is in the special interest of northern European regions. A final amendment is intended to ensure that tanks and tankers put into service between 1 January 1997 and the entry into force of this directive may continue to be used provided that they have been constructed and maintained in accordance with it. I do realise that this is only a small step towards increased transport safety, but I would ask you to endorse this report.
Mr President, colleagues, a happy new year and millennium to you all. I am speaking for the first time in this plenary part-session, so this is quite exciting for me, a little like first love, although that did last longer than two minutes.
I would like to briefly comment on the Commission' s proposal to amend the directive on the transport of dangerous goods by road. It is good that this directive should be established now, as, otherwise, Member States would have to amend their national acts for a very short time, a period of transition, which would again mean unnecessary costs and which would once more increase concern with regard to EU bureaucracy.
The Commission' s proposal, however, does not take account of all the facts, such as the cold climate that prevails in the northern regions. Consequently, I have tabled some amendments to Mr Koch' s intrinsically excellent report, which have been adopted by our committee. My amendments concern the frost-resistance ratings for tankers carrying these dangerous goods. According to the Commission' s proposal -20ºC would have been sufficient. On the shores of the Mediterranean, it is hard to imagine that in Lapland temperatures can fall considerably lower than that. There is support for the EU in Lapland also, so let us remember them. I have thus proposed that the frost rating be lowered to -40ºC. This would be necessary to keep safety standards at the level they were in northern regions previously. I hope my proposal will be taken into consideration in tomorrow' s vote.
Mr President, with your permission I should like to begin by expressing my admiration for the way in which you executed the quick changeover of the chairmanship just now during the debate. I thought that it was quite superb.
On the subject at hand, I think that the people of Europe must be able to be confident that the goods - however dangerous they are - which are transported on Europe's roads, railways, and so on are as safe as possible. This directive is a contribution to this.
What we are doing today is essentially a nuisance. The rapporteur, Mr Koch, to whom we express our thanks for the work which he has done on this, has already pointed out that basically everything could have been somewhat more advanced had it not been for the inactivity on the part of the CEN, which has been very dilatory in drawing up and adapting the directive.
That is why we can only hope - and we should resolve all of this this week - that, in 2001, we will finally have Community regulations for the transport of dangerous goods by road so that we have a degree of legal certainty here and also so that our roads are a good deal safer.
Commissioner, Mr President, I would first like to thank Mr Koch for his excellent report, which I do not have a great deal to add to. I would like to take the opportunity just to point out that the transport of dangerous goods continues to cause major problems, not just in India, where I have just come from, but also within the EU. We only have to think of the serious accident in the Mont Blanc Tunnel about a year ago, not to mention the one in the Tauern Tunnel. We observe that there is always a possibility of major problems of this kind occurring where nature gives rise to troublesome phenomena such as mist, storms or cold weather, particularly in the narrow Alpine passes.
In general, I would urge that the transport of dangerous goods is transferred more to rail. In this context, when planning future railway tracks or motorways, a preventative approach should be taken and the appropriate long-term solution built into the process early on. I would remind you of the Brenner base tunnel, which has not been touched on even indirectly.
While I am on the subject, I would also like to point out that transport problems are one of the key issues facing the EU and call on the Commission to give due attention to this. We need to have much more probing and vigorous debate on cutting-down on transport, heavy rail traffic, road pricing and railway privatisation, with a view to improving functionality.
Considering that enlargement towards the East will create a few more problems, then it becomes clear to us all that the future credibility of the EU will depend on whether, and in what manner, we succeed in sorting out the transport situation.
Mr President, the report we are discussing here does not, in itself, entail any major changes. Most of the proposed amendments are of a purely technical nature. It is nonetheless worth emphasising that, each time we make this type of decision, it is good from a broad environmental perspective and it is beneficial because it creates better prior conditions for exploiting the possibilities of the internal market.
Very large quantities of dangerous goods are transported around the EU, both on roads and railways and by sea. This makes it necessary to have proper rules governing transport of this kind. In area after area, we are now obtaining common minimum regulations for the Member States. This is extraordinarily positive, and there is cause to thank the rapporteur, Mr Koch, for the work he has put in on this issue.
This is also important where the prerequisites for the internal market are concerned. If we are to get a common transport market genuinely up and running, it is important that we should not only have regulations but that these regulations should also, as far as possible, apply to every country.
I should like to conclude by commenting on a third matter which is also of significance, namely an amendment tabled by Member of Parliament, Mr Ari Vatanen. In many ways, the prerequisites differ from one Member State to another. By approving this amendment, we take account of the fact that it can be very cold in the northern parts of the European Union. This makes it necessary to also take account of the ways in which materials and packaging are affected by cold of this kind. It is good that, in establishing the present regulations, we can also be flexible. I hope that the Commission is able to accept the present amendment.
Mr President, I would like to thank not only Mr Koch, but also the Vice-President of the Commission for the clear and unambiguous way in which they have declared their support for safety in the transport sector and acknowledged it as a priority. The reason Mr Koch produced his sound report was because the work in the CEN and within the United Nations Economic Commission was proceeding none too expeditiously.
I would like to ask the Vice-President if she is in a position to tell us today what the state of play is with regard to the efforts towards harmonisation being made by these two organisations, and whether the EU is in a position to hasten these harmonisation efforts, in accordance with principles that are as simple as possible. For one thing is clear: even if we come to an excellent arrangement within the European Union, traffic does not stop at our borders, it goes beyond them. Hence there is certainly every reason to introduce more far-reaching regional provisions. If the Commissioner is unable to do so today then would she be prepared to inform the committee in writing of how matters stand and what stage negotiations between the CEN and the Economic Commission are at?
Mr President, I would once again like to congratulate Mr Koch on his magnificent work on this other report, which in a way supplements the debate which we held in October on rail transport. We all regret that the European Committee for Standardisation (CEN) has not been able, in the required time, to carry out the amendment of the provisions necessary for the required harmonisation within the European Union.
This debate and the amendment of the directive currently in force allow us to incorporate differentiating elements which demonstrate the diversity of this Europe of ours. A moment ago, Mr Vatanen spoke to us of lower temperatures, not of 20 degrees below zero, but of 40 degrees below zero. Of course, we accept that amendment - it is absolutely right - and I believe that we should incorporate specific circumstances which demonstrate the climatic diversity of the European Union, which sometimes take the form of specifics and of concrete requirements for the establishment of standards and characterisations of a technical nature.
I would like to say, with regard to Mr Swoboda' s comments on the activity of the CEN, that we are urging them to speed up their work as much as possible because it would be terrible if, despite the new deadline, we were to find ourselves after a year and a bit with the same difficulties because their work has not been concluded.
Lastly, Mr President, the basic problems justifying this amendment of the directive have been pointed out. We have referred to the delay by the CEN, the amendment of certain provisions, the consistency between the text of the directive and the content of the annexes and the need to for it to be more specific. The Commission accepts all of the contributions of the parliamentary committee and the rapporteur, Mr Koch, which are contained in the various amendments, specifically four. We therefore accept the four amendments which have been proposed.
The debate is closed.
The vote will take place tomorrow at 12 p.m.
Structural Funds - Cohesion Fund coordination
The next item is the report (A5-0108/1999) by Mrs Schroedter, on behalf of the Committee on Regional Policy, Transport and Tourism, on the communication from the Commission in the field of the Structural Funds and their coordination with the Cohesion Fund: guidelines for programmes in the period 2000-2006 [COM(1999)344 - C5-0122/1999 - 1999/2127(COS)].
Mr President, Commissioner, ah, now I see Commissioner Fischler is here, and there I was thinking that you would not be coming. Welcome to Parliament! Ladies and gentlemen, we cannot overlook the fact that the benefits of the European internal market are reaped most of all by the wealthy regions, and even there they are not enjoyed by all sections of the population. How long do we actually intend to allow this kind of development to go on for, resulting as it does in the widening gulf between poor and wealthy regions?
Whilst, in the fifth report on the situation in the regions, unemployment was seven times higher in the poor regions than in the wealthy regions, the sixth report is already talking in terms of it being eight times higher, despite the fact that European structural funds are pouring into the regions. Hence, it will, of course, come as no surprise to anyone that the very preamble to the new structural funds regulation places great emphasis on the call for the funds to be implemented more efficiently and in a more concentrated manner in order to achieve the European objectives of high employment levels and sustainable development, to name but a few.
Parliament, but above all the Member States, demanded massive improvements. This was very soon forgotten, however, when the Commission developed the new instrument for the purpose, the guidelines, and wanted to make the requirement for there to be efficiency, concentration, and simplification of administration in the implementation of the European structural funds more binding. Subsequently, the Member State governments referred to the principle of subsidiarity and just wanted to get their hands on the money. And so all that remained of the 1999 Berlin Summit was the indicative nature of the guidelines. However, this at least places the Commission under the obligation to approve only those programmes that will actually enable European objectives to be achieved.
I may have my doubts as to whether this indicative instrument will actually succeed in achieving efficiency and increased concentration and in actually putting the European objectives into practice, but it is a fact that the guidelines will be of central importance to the negotiations for the Community development programme. If you want our work at European level to be taken seriously, then you must also take it seriously yourselves!
Parliament was not in a position to go into the content of the guidelines because it was not consulted until the legislative period was long since past. Now that the programming phases are so far on, there is little point in starting from scratch again. That is why in my report I concentrate on the strategic nature of the instrument, with the blessing of the committee.
Firstly, the report assesses the impact of the instrument per se. Secondly, it uncovers the shortcomings in the Commission document. For example, the question of partnership was simply left out of the central part of the structural funds. One searches the document in vain for the central principle, which calls upon the Member States to see that programmes are implemented at local level in conjunction not only with the local authorities and regions but also with local actors, business and social organisations, NGOs, unions, employers' associations, women' s organisations, citizens' initiatives and employment initiatives.
The question as to why it was left out has not been answered to date. Parliament makes demands here that are of central importance. It expects the Commission to only approve those programmes established on the basis of partnerships of this kind. It surprised me, Members of the Conservative Group, to suddenly find that amendments aimed at dropping the decentralising approach had been produced overnight. All I can say is try taking this to your regions and explaining to your electorate why the European principle of decentralisation is not to be put into practice in the regions. Let me tell you, you will not escape from that one unscathed!
We cannot have a situation where we agree principles in this House and, when it comes to implementing them, everyone does their own thing again. Incidentally, I would just like to address a comment to the government of my country, where there is a desire simply to ignore the horizontal Community policy concerning environmental protection and where it was maintained that there was no need to implement the FFH guideline. I believe it is a good thing that the Commission is holding firm here.
This brings me to my final point. The guidelines must serve as the hard and fast criteria we use to assess whether Article 1 of the regulation is actually being implemented. I expect the Commission to ensure that the guidelines, which certainly allow for adequate flexibility, are in every sense the benchmark for the negotiations. We represent the European position. In other words, sustainability in transport policy must be taken into account every bit as much as the entitlement of women to a share of financial support, as must the fact that each programme should make provision for the overall contribution, thus enabling there to be sustainable urban development and truly model projects in rural areas.
This is what I expect the outcome of the Community development programmes to be, and I do not expect you to give way on this again. How else otherwise do we propose to reduce the unemployment rate? Not by continuing to wait and trying to cheat our way through again. We cannot wait. In a few years time we will no longer be able to spend so much money on implementing European structural policy because a great many more countries will be joining us and then we will have no choice but to create much improved, more efficient and more concentrated structures. And that will only be the beginning.
I therefore expect the Commission to take Parliament' s demands seriously in the course of the negotiations and to actually put the European position into practice here, giving a progressive regional policy a chance at long last.
Mr President, it is particularly pleasing for me to make my first speech in the European Parliament on what is regarded as the most important issue within that part of the United Kingdom that I represent in this Parliament, namely Wales.
A major part of Wales, as you know, has been granted Objective 1 status under the Structural Funds programme. It is quite clear that many people within Wales are looking to the European Structural Funds programme to alleviate some of the great difficulties that we undoubtedly face. We have seen poverty growing in Wales; and growing still further since 1997. We have seen the gap between rich and poor widen. We are looking, therefore, within the Structural Funds programme not just to see industrial restructuring but also to see a wider improvement in the whole of the economic base within the Principality.
What is, however, deeply damaging for us is the belief that in some way the granting of Structural Funds assistance is something that has been, in a sense, a success of the government. It is sadly only a recognition of the very great difficulties that Wales faces. That is why I want to highlight some of the issues that I believe the Commission must have at the forefront.
We look to the Commission to deal with points in relation to additionality. We are dissatisfied with the fact that those figures seem to have been in some way hidden within UK figures. We look to the Commission also to ensure that there is matched funding for projects. We look to it to challenge the UK Government, to ensure that the private sector, which surely must be providing the major impetus for Structural Funds expenditure, is involved in the planning stage. Finally, we ask that the Commission ensures that Structural Fund monies are spent in a way which is transparent. Too much of what takes place within this Parliament is not transparent. This is one area in which I believe the Commission can be a very great friend to Wales.
Mr President, our committee views these issues very differently and, to start, I will speak from the point of view of research. We see it as a very positive sign that, in her own conclusions, the rapporteur has taken account of our committee' s proposal that the Cohesion Fund countries should broaden the research infrastructure by locating universities and colleges in such a way that they would serve those who live in undeveloped regions better than now and make it easier for educated people to remain in their home districts. This will be possible with action on the part of governments, and such decentralisation of higher education will be an unquestionably useful policy in evening out development.
Another matter we would like to address, specifically from the point of view of industrial policy, is that we would have liked the Commission to pay more attention to the effects of services, electronic commerce and the growing use of the Internet, when they were planning the coordination of Structural Funds and Cohesion Funds. Poverty and wealth used to depend more on means of livelihood. The rich areas were those where there were jobs in industry, but today those areas might have become a burden, and they may well be poor, meaning we also have to invest in new sectors of industry such as electronic production, as I might call it, and the production of services, because they are the industries of the future. In my opinion the committee drafting the report has not taken sufficient account of this, so on behalf of the Committee on Industry, External Trade, Research and Energy, I would draw the Commission' s attention to this issue.
Finally, as the committee representing energy, we would have liked the issue of support for renewable energy resources from Cohesion and Regional Development funds to have been emphasised still more, thus, through a process of coordination, increasing the use of renewables so that the scant funding resources in the energy programme might have been compensated by means of these more substantial sums.
Mr President, I would very much like to thank Mrs Schroedter for the work she has done on this and to explain to colleagues that I am speaking for my colleague, Mrs Flautre, who followed this for the Committee on Employment and Social Affairs but who is unfortunately ill.
I would like to draw people's attention to Amendments Nos 1 and 2 which were agreed by the Committee on Employment and Social Affairs but not accepted by the Committee on Regional Policy, Transport and Tourism. These amendments deal with the social economy and the need to provide social risk capital and support financially local schemes to develop employment opportunities and strengthen social cohesion.
In the past, this Parliament has viewed the social economy as an important potential provider of employment. These amendments also fit in with this Parliament's view that social exclusion is a serious issue needing constructive action. We hope that those considering rejection of these amendments have very powerful reasons to offer to both Parliament and their citizens who are seeking employment.
In her report, Mrs Flautre also drew attention to an area where coordination is sorely lacking, yet desperately needed. The Commission proposals refer to the four pillars of employment strategy and the five fields of action of the European Social Fund. But the lack of specific guidelines here is particularly to be regretted, as the idea of linking Social Fund assistance to the employment strategy will be put into effect for the first time during the 2000-2006 programme. It could be said that the omission gives the impression that the Commission too has no idea how to provide maximum coordination between European Social Fund assistance, which is subject to review after three and a half years, and the Member States' annual national plans for employment. We hope that the Commission can reassure us that this was an oversight which is now being dealt with constructively.
Mr President, Commissioner, the proposal presented by the Commission, in accordance with its mandate, is a reasonable starting point for the Committee on Agriculture and Rural Development.
I would like to point out, however, that this starting point indicates to us the challenges which face us: maintaining a population in rural areas, given the changes taking place in all types of economic activity owing to agriculture' s increasing lack of importance amongst the various sources of income for rural society. This, as well as the deficiencies in the networks of infrastructures and services and a generally very low level of employment, which furthermore is seasonal and lacks diversity, exacerbates the exodus from rural areas. The consequences do not inspire hope. It is the young people who are disappearing, who are getting an education and finding work outside of the rural areas, all of which has an unfavourable effect on those areas.
This lack of infrastructure is also an obstacle to the establishment of companies and the creation of jobs. We have to remember that rural areas represent almost four fifths of the territory of the European Union. Agriculture only provides 5.5% of employment in the Union. Furthermore, three quarters of our farm workers are part-time and require supplements to their incomes.
For this reason, one of the most important and essential objectives which we should set in the European Union is to make efforts to create new jobs in rural areas, outside of the agricultural sector, in sectors such as rural tourism, sport, culture, heritage conservation, the conversion of businesses, new technologies, services, etc. However, even though the role of agriculture is not exclusive, it is still essential, not only to prevent economic and social disintegration and the creation of ghost towns, but also because farmers play a fundamental role in managing the land, in preserving biodiversity and in protecting the environment.
Therefore, we support the establishment of an agricultural and rural development policy which is consistent with the objectives we have set. We want rural areas, at the dawn of the 21st century, to be competitive and multi-functional, both with regard to agriculture and with regard to opening up to the diversity of non-agricultural activities.
It is important to prioritise general criteria for land planning and demographic equilibrium, and to bear in mind the conclusions of the Committee on Agriculture and Rural Development on the five fundamental issues, which have been only partly taken up by the Committee on Transport, Regional Policy and Tourism in its points 16 and 17.
In conclusion, I would ask the Commission to take these five points into account when establishing the conclusions on the four pillars because I believe that, for the European Union, maintaining the population in rural areas must be one of the priority objectives.
Mr President, Commissioner, I would like to begin by thanking Mrs Schroedter, the rapporteur, for her work. I think that this work has been carried out extremely well. I would also like to thank her for her willingness to enter into dialogue with the other political groups when compromise formulas have needed to be reached in the face of this avalanche of amendments - and perhaps there are more of them than we expected - but which genuinely reflect the importance of the report we are now discussing.
We feel that it is important that the Commission takes account of the conclusions adopted by this Parliament, at least in spirit, because at this stage, it might seem as though what we are doing here is a useless exercise, and nothing but hot air.
The truth of the matter though is that we believe - and this is also shown in the way the conclusions have been drafted - that the Commission must take account of what is adopted by this Parliament, particularly in the face of an interim revision of these directives.
In our amendments, we have stated the importance of the necessary synergies being produced between the Structural Funds, the Cohesion Fund and Community initiatives, so that their application should be reflected, in the best and most profitable way, by the gradual elimination of disparities between regions and by the creation of jobs which are, when all is said and done, the two central purposes of the funds we are discussing.
In order to achieve a more rapid and efficient boost for attaining these objectives, we think that those who generate employment, the real entrepreneurs and those who really guarantee new sources of employment, that is, businesspeople, must participate in this initiative. Small and medium-sized businesses, above all, need to take part in the distribution of these funds. If they do not, if businesspeople feel marginalised, if entrepreneurs cannot take part, not only in managing but also in receiving these funds, we will have missed an opportunity to attain our objectives more rapidly. Also, in order to attain our objectives, to overcome the disparities between regions and to seek out sources of employment, it is crucial to give our complete support to new technologies, to transport and communications networks and to renewable energies. All of this must be done - I repeat - with the participation of private business, which, by uniting its efforts with those of public administrations, but complementing them, never obstructing or excluding them, will lead to the creation of wealth in society and of jobs.
Mr President, it is incumbent upon me to remind my colleague, Mr Evans, of why Wales actually achieved Objective 1 status. It was because of the discredited policies of his own Conservative Party. Let me also remind him that when his party leader, Mr Hague, was Secretary of State for Wales, he broke every rule in the book on additionality which led to a stern letter from Commissioner Wulf-Mathies regarding regulatory requirements. I can tell you that the British Government is aware of its regulatory requirements on Objective 1 additionality. I suggest Mr Evans goes back and reads the regulation.
My Group has made extensive amendments to both reports up for debate today. I want to focus our minds on the essential role of the guidelines. The objective is to provide a framework and tool to support and enhance economic regeneration, to get the most effective use of resources in the widest partnership and to put these regions back on the road to recovery and sustainable development so that eventually they come off the regional life-support machine.
It is important to identify the skills and potential of our regions in the hi-tech sector. It is particularly important in the light of reports in the media that Europe is rapidly losing ground to the US in the hi-tech growth industries of the future.
The operation of the previous round of programmes is also very instructive in telling us what guidelines should not be about. They should not be about creating additional layers of bureaucracy and red tape. They should not be about shifting priorities and policies halfway through project development, resulting in inevitable delays and underspends, particularly in the light of the new budgetary requirement.
The implementation and operation of the guidelines cannot be left to the personal interpretation of one or other desk officer, either in the Commission or in the civil service. There must be an internal coherence in the Commission directorate, while respecting the specific local and regional aspects of Commission programmes.
The conclusion is that we must make the case for guidelines to be broad, indicative and flexible to assist our programme managers and fund-users and to get the maximum potential out of our new fields of regeneration. If we can inject a spirit of entrepreneurial activity into our poor and structurally weak regions we will eventually get them back onto the road of attracting substantial investor confidence, which will be the key to future success. This is how we are going to judge the success of these guidelines: whether EU regional policy with a good, solid, enabling guideline, can open up new opportunities and allow our poor and structurally weak regions to play their full part in contributing to the growth and prosperity of the EU.
Mr President, Commissioner, I would like to thank Mrs Schroedter for an excellent report. She has gone into the issue in some depth and in the committee debate she took account of many of the amendments that have been tabled regarding this report. The rapporteur has also quite rightly stated that Parliament was not heard in time regarding the guidelines. We are badly behind now in this matter. Hopefully, the stands Parliament has taken will help, however, in the mid-term appraisal of the programmes and in their practical implementation. For the time, the report grew too large when it was being debated. It contained details and issues that had already been raised in previous reports. At this stage it is more important to concentrate on assessing how we can use this process to steer Union regional policy, bearing in mind that the aim is to reduce regional inequality.
Our Group emphasises the importance of the principle of subsidiarity, the responsibility of Member States and the role of local players in drafting and implementing programmes. It is especially important to get SMEs involved in the planning and implementation of programmes. Our Group also considers it important to take greater account of remote and peripheral areas and wishes to increase interaction between towns and rural areas. We oppose the excessive control the central administration of the Union and its Member States exercises and we are calling for a reduction in the bureaucracy that has taken root in the drafting and implementation of programmes. Projects implemented with support from the Union have had their effect watered down all too often by slow decision making and complicated administrative processes. Funds have often been granted for projects which have had no lasting benefit for the area concerned. Projects have to be carried out more efficiently, more flexibly and they have to be made more productive.
While the report was being prepared, it was interesting to discuss the Union' s regional policy in general. For us new members, it was the first time, and this was a very interesting process. This report is very good and our Group supports it.
Mr President, Commissioner, as proof that this Parliament has not yet overcome its role as a consultative and subordinate institution, the excellent report by a fellow member of my Group, Elisabeth Schroedter, has not been able to reach plenary sitting because the plans for regional development for the period 2000-2006 for Objective 1 regions have been sitting in the Commission' s offices for several months.
Bearing this in mind, this House should, in any event, demand that, before the Community support frameworks for the period in question are approved, they be studied and submitted for debate in this Parliament, specifically in light of the guidelines that we have presented today. This is because we think that they are particularly able to create employment in the poorest and least-developed regions and we would thus contribute to reversing the harmful trends towards inequality that exist in European society and to the move towards a fairer Europe.
Mr President, we should not forget that the main, strategic objective of the Structural and Cohesion Funds and of their coordination is to achieve economic and social cohesion. We are obliged to participate in drafting directives and also in assessing their results. We are obliged to do so because we are the representatives of the citizens in a Europe of Citizens and not just in a Europe of States and of Regions.
We feel that the Funds are a necessary but insufficient condition for achieving economic and social cohesion. We might be mistaken in using the gross domestic product per inhabitant as the sole indicator. Some speakers have already mentioned unemployment and the fall in population. We will have to study several indicators, which will enable us to see the current state of regional societies that are in a worse situation than others, and how they are evolving. It is clear from some of the reports that have been presented to Parliament' s plenary sitting today that Europe' s 25 most prosperous regions enjoy a level of unemployment which is five times lower than in the 25 least prosperous regions. This fact means that the European Parliament, the Commissioner and the Commission must act decisively and strategically.
I agree that the European Parliament did not have the opportunity - or that it was not given the opportunity, as we had reached the end of the parliamentary term - to discuss the directives. I do not think, however, that this report has come too late. We need to consider it together, so that the new Objective 1 programmes and the plans for regional development, which have been drafted before the directives come into force, can be submitted for revision and proper assessment. We all agree that we should ask that, halfway through these programmes, when the assessment of the directives is made, Parliament should be given an equally influential role on the grounds that we are the citizens' representatives. Our citizens cannot accept that the European Union takes decisions in a way that is, at least on the face of it, bureaucratic. They need to see the political dimension working, to see that officials accept their responsibilities and that there is communication with the citizens. This is what we are today asking the Commissioner for. I would like to think that, given his previous experience as a regional President, he will agree to propose indicators, and a strategy, which will favour economic and social cohesion and not just productivity.
Mr President, I support the main proposals of the report concerning the administration of the Structural Funds and the Cohesion Fund for the period 2000-2006 and the main recommendations of the report which include the following: there must always be an integrated approach to the spending of EU Structural and Cohesion Funds. This means that there must be a comprehensive partnership between local authorities and national governments with regard to how these funds are to be spent.
Member States are urged to attach greater importance to integrated strategies for revitalising relations between towns and rural areas. This latter point is of particular importance. While urban renewal in our cities is very important we must always strike a balance in our policies between promoting rural development and improving the lives of city dwellers. We do not want to build a Europe of cities alone.
The Structural Funds have played a key role in the development both of urban and rural parts of peripheral countries, mainly through the upgrading of roads, water treatment and related transport networks. This process will continue in accordance with the financial spending guidelines laid down by the EU leaders at their Berlin Summit last year, which were supported by Parliament at its last May plenary part-session.
Key EU programmes between 1989, 1993, 1994 and 1999 have certainly helped to improve the economic competitiveness of peripheral countries and Objective 1 regions within Europe. The key now is to consolidate and make permanent the progress made to date. This would ensure that the peripheral countries and the ultraperipheral regions, the poorer regions in Europe, are in a position to operate successfully within the new euro currency zone, as well as within an ever-expanding internal market where the free movement of goods, persons, services and capital exist.
In conclusion, while key infrastructure projects have been supported by the European Regional Development Fund and the Cohesion Fund, we should remember that the European Social Fund has played a very important role in helping the less well-off in our society. The Social Fund has certainly improved our third-level institutions, financed our post-leaving certificate programmes and put in place comprehensive schemes to help combat youth and long-term unemployment, assist early school leavers and promote higher standards of adult literacy.
Mr President, on numerous occasions in the past I have disagreed with the rapporteur on her approach to regional policy issues. This time, however, I actually agree with her. Whether or not this will encourage her to continue along the same path, I cannot say. Nevertheless, I would like to commend her on her work.
The second point I would like to make is that we would have preferred it if the guidelines had been added to the regulation in the form of an annex, as we and Mrs McCarthy, as rapporteurs for the general regulation, had asked. Unfortunately, this did not happen. Mr Bernié is not to blame for this as it was a matter for the previous committee. I am raising the issue just to reiterate Parliament' s position.
Thirdly, we broadly agree on the general guidelines provided they do not deviate from the comments we have made so far. They are particularly beneficial to the Member States, and I would particularly like to draw your attention to the emphasis the Commission has placed on the issues of sustainable development, job creation and, more particularly, on equal opportunities and transport issues. Personally, I at least am totally in favour of the guidelines. As an islander, however, I would like to express my dissatisfaction at the lack of recognition of island development. This is not the first time that this issue has not been given the consideration it deserves. This has been an ongoing concern for the five years that I have been a Member of this Parliament, and I have raised the issue time and time again. Commissioner, we shall continue to raise the issue, as Article 158, paragraph 1, of the Treaty of Amsterdam provides for an integrated policy for islands. Therefore, the Commission should address the issue once and for all.
The time has come to implement the programmes, and so Member States should also assume their responsibilities and do their jobs properly. As for us in Parliament, I would like to remind you of the code of conduct between the Commission and Parliament which was signed in May. I am absolutely certain that this code will be observed and that Parliament will keep abreast of all the developments and details concerning the implementation of the programmes.
Mr President, Commissioner, in this minute and a half I should like, first of all, to congratulate Mrs Schroedter. I know many have already done so, but she has indeed earned our praise for being particularly open and attentive to proposals from all sides, and I think it is this openness which has given her report the quality we see today.
I share the regrets she expressed, namely that Parliament has become involved rather late in the day as regards these guidelines, since by now the procedure for negotiations with the states is so far advanced that I cannot see this report having any sort of immediate effect, which in my view is a pity. Consequently, I feel we must look to the future and establish guidelines for the mid-term review in 2003, and thus have an influence on the second phase of programming set to follow 2003. In brief, I would like to say that we are entering the period when we are called upon to manage the programming for 2000-2006, which must be no routine period for the good reason that we have two major challenges to face.
The first is the harmonisation of national development policies and regional development policies. Subsidies are not enough to ensure development when infrastructure and public services are lacking. We must ask ourselves a fundamental question: how can we ensure that Union policy interfaces with the subsidiary national policies for regional development?
The second challenge is that of enlargement which will, of course, have a considerable impact, both in budgetary and geographical terms. These are two areas of action which I invite the Commissioner to set up and in which I would ask him to involve us.
Finally, in this time of natural disasters, I would just like to mention the issue of the use of Structural Funds. As you know, it is up to each State to redistribute part of the total appropriation. Europe should not be completely absent, as the states tend to want. Public opinion and the press nowadays accuse us of being unavailable to give a response, even though we are going to be funding a large proportion of the national operations. I think we should be capable of saying this loud and clear. I also think we should ensure, or ask Member States to ensure, that there is some publicity given to European aid whenever it is used to repair damage caused by natural disasters or accidents.
Mr President, the priority given to financial and monetary criteria reinforces the increase in inequalities of every shape and form. As far as French planning experts are concerned, for example, the most probable scenario today is that of the entrenchment of regional disparities within each country. Well, the Structural Funds have helped to apply a brake to this process. Our project of a Europe that aims to satisfy social needs envisages the convergence of living conditions towards the highest common denominator. Its implementation would certainly require extending the scope of redistribution instruments such as the Structural Funds.
What we are proposing specifically is a unified capital tax, which would make it possible to boost the funds used to support the harmonisation of social protection systems and the reduction of working hours at European level. The Commission, however, though bound to issue guidelines, does so only reluctantly and in a vague manner. The report put forward today re-establishes its place in the political sphere. It is one of the steps towards a policy of employment and sustainable development. This is what persuades us to vote in favour of it.
Mr President, I too would like to congratulate the rapporteur on her excellent work. Over the coming years, faced with the challenges of globalisation and eastward enlargement, Europe will, more than ever before, require appropriate detailed guidance on how to plan and revitalise its economy. To this end, Europe as a whole, and each Member State individually, will have to make optimum use of all available resources and capacities, including the Structural Funds. For this to be possible, what we need from the European Commission are not just good intentions, but clearer guidelines and a firm commitment to monitoring the way these resources are used by the Member States.
For example, in recent years Italy has had problems in utilising the Structural Funds, mainly because of excessive bureaucracy, insufficient information and a lack of involvement of economic and social operators at local level.
There are, therefore, two points to which I would like to draw the Commission' s attention. Firstly, we need to make the best possible use of consultation as a means of ensuring proper coordination and participation by all local and regional operators in decision-making, precisely so that imbalances and inequalities can be avoided. Secondly, a genuine effort is required to make administrative procedures simpler and more transparent, since, they are all too often unnecessarily lengthy and complicated, to the point of hindering access to the Funds. This is something about which European small and medium-sized businesses, in particular, tend to complain.
I will conclude, Mr President, by saying that the failure of the Commission' s communication to focus on territorial pacts and, especially, methods of combating unemployment among women and young people, is cause for serious concern.
Mr President, like my colleague Mr Evans, it is a particular pleasure to rise and make my first speech to this House on this very important issue, especially since I represent a part of the United Kingdom, the West Midlands, which has hitherto benefited from Objective 2 funding in particular. But the report before the House tonight is a prime example of how, if we are not very careful, we can produce very grandiose-sounding ideas that lack the substance to make them relevant to the people who benefit directly from them.
The report itself is well-intentioned but, as so often when we deal with these issues, lacks clarity of purpose and a sound basis for operability. That is why I and my Group are proposing three key amendments and additions to the text, not to take anything away from the proposal, but to make it more relevant to those whom it is there to guide.
I would like to explain our thinking here. Firstly, we are concerned with the proper use of the Structural and Cohesion Funds. Past experience dictates that, as the elected representatives of the European taxpayer, we should, and indeed must, demand financial probity and transparency in the disbursement and auditing of this money, hence our amendments and additions relate to achieving what are known as "value for money" indicators in the grant-giving process.
Next, we all too often see vast sums of money being spent on projects whose outcomes will necessarily be unclear at the start of the programme period. But at the mid-way point or end of that period there is no effective way of terminating the project if it has not proved successful. Our additions therefore call for the provision of practical enforceable exit strategies so that not only can we have the requisite insurance against ongoing costs which are often loaded onto the taxpayer, but we also avoid the well-rehearsed syndrome of throwing good money after bad.
Finally, we call for a change to the balance and method by which the funds are disbursed. There should be greater involvement of the private sector which will introduce financial reality as a perspective within the funding equation. Also the type of project funded needs to be shifted away from small-scale revenue-based projects, which are hard to monitor, towards capital schemes where, in the majority of cases, the benefits are there for all to see. That way the much-trumpeted need for transparency in the use of these funds and the temptation to draw unnecessarily in the longer term on the local tax base in areas where such projects are located will be diminished and the European Parliament will show how seriously it takes the need for such reform.
If these changes to the report are supported by the House today, I believe that they will move us forward in the next phase of achieving the historic objectives which the funds were set up to bring about, namely to assist - in a financially sustainable manner - those deprived areas of the European Union which need to be brought up to a decent standard of living, not by giving a hand-out but by giving a "hand-up". I urge the House to support these changes.
Mr President, Commissioner, I too would like to commend the rapporteur on her report, which is a meticulous and substantive piece of work.
The European Union' s structural and cohesion policies are, without doubt, essential tools for creating the right conditions with a view to tackling and reducing the levels of economic and social disparity between the regions. Despite the steps taken thus far, these levels are still very high, and are unacceptably high as regards unemployment. These policy objectives can only be achieved through their careful coordination and organisation on the basis of well thought-out and sensible guidelines.
Let us not forget that when these policies are effective, they also benefit European citizens by directly improving their quality of life. Let us not forget either that greater consideration should be given to the islands and remote regions of the European Union because their geographical location is a hindrance to their economic and social development, unless of course the Commission is intending to build bridges or underwater tunnels linking them to the European mainland.
In closing, I would like to point out that the structural policies as a whole require greater flexibility so that they can adapt to changing circumstances and thereby respond to the new challenges and opportunities of the new millennium, for which we all hope for the best.
Mr President, Mrs Schroedter' s report undoubtedly contains several important observations, and I would like to congratulate her on that. However, I feel that we should be a little more concerned about the actual direction and outcome of the Community' s regional policy.
Quite briefly, structural policy does not ease the problem of mass unemployment in any way, rather it aggravates it. The agricultural economy and agricultural regions have been irreparably damaged by the existing regional policy, which has had dramatic consequences on employment levels in rural areas and on the living conditions of farmers, particularly in the South. Regional disparities are becoming much more marked within the Member States. If we examine the data presented in the sixth periodic report, we will see that the last decade has witnessed a proliferation of regional disparities. Little consideration, if any at all, has been given to the great problems facing the island regions of the Union whose shortcomings as regards infrastrucutres structure, transport, communication and energy has resulted in their gradual depopulation.
The Union' s economic and social policy is just as much to blame for that as its regional policy. A large section of the Union' s population has strongly condemned this policy for being dangerous and anti grass-roots. Unfortunately, the new guidelines seem to be heading in the same direction and there are no signs that things will change once they have been implemented.
Mr President, I would like to say a few words in order to highlight two points made in these reports which are of fundamental strategic importance to the way we see the Union. The first is the fundamental, central importance that we continue to give to the principle of economic and social cohesion. We are concerned to hear news that the Commission is taking this objective less seriously. We still feel that economic and social cohesion is one of the Union' s fundamental objectives.
Secondly, I agree with what has already been said on the issue of the islands and I would also like to bring the outermost regions to your attention. In future, we would like to see greater ambition applied to the subject of the outermost regions such as, in my country, the islands of the Azores and Madeira. I would like to ask if the Commission is able to enlighten us on the reasons for the delay in the Commission' s report on the outermost regions, which has been long awaited by Parliament?
Mr President, first of all I would like to thank the rapporteur, not least for being willing to include in the report the suggestions we made.
Mr President, Commissioner, the guidelines are intended to help steer the Member States towards achieving the reform objectives contained in the programmes. However, contrary to their claim to provide guidance, the Commission' s proposals in this respect are reminiscent to a far greater extent of a catalogue of possible measures within the scope of the various policy areas. Nonetheless, their true purpose is to give direction and to set priorities. I agree with the rapporteur that unfortunately the Commission document contains too little in the way of recommendations to the Member States on simplifying administration, and I support the calls for negotiations to concentrate on promoting a favourable climate for labour-intensive, small and medium-sized enterprises, on setting clear objectives for alternative sources of financing including provisions for risk capital and private financing, and on start-up help for companies including new information technologies and investment in innovative fields.
I am particularly in favour of a proposed amendment tabled by my Group to paragraph 10, to ensure an appropriate level of private sector involvement in the planning and implementation of the projects. I should be very grateful, Mrs Schroedter, if you would actually include this proposed amendment in the part relating to subsidiarity in your positive deliberations.
Mr President, Commissioner, in the Committee on Employment and Social Affairs, we upheld unanimously the criterion that it was of strategic importance and a matter of priority to support the interventions of the Structural and Cohesion Funds which are working for a better opportunity for jobs for the unemployed and for equality between men and women. Unfortunately, the excellent Schroedter report did not take account of this criterion, despite the fact that there is considerable evidence to show - as we shall see later in the Berend report - how, in fact, these funds are providing splendid assistance to the most backward regions in order to bridge the gulf that separates them from Europe' s most highly-developed regions. They are growing, but only in terms of GDP. They are increasing in competitiveness but they are not all experiencing an increase in wealth because there is no increase in employment and there are still differences in employment opportunities between regions.
Commissioner, please read the opinion of the Committee on Employment and Social Affairs and treat it as a matter of priority, because this is our citizens' greatest problem. Please take account, in strategic terms, in the revision and in the allocation of reserves, of employment needs, because this, fundamentally is what the Structural Funds and the Cohesion Funds require.
Mr President, it is important that the guidelines head in the right direction and that they guarantee the effectiveness of the programmes of the crucial seven-year period 2000-2006 so as to ensure sustainable development and job creation, particularly for women and young people, and ensure a balance is struck between economic and social policy and regional policy.
It is particularly important to address those serious issues concerning urban areas, employment in rural areas, aid to agricultural regions and equal development opportunities for the islands of the European Union and for the Greek islands which, of course, comprise half of the islands of the Union, as stipulated in Article 158 of the Treaty. Cohesion policy needs to be strengthened further because a Europe which totally disregards the standard of living in its regions can neither be reliable or viable.
Mr President, ladies and gentlemen, I would like to express my great interest in listening carefully to the comments, occasional criticisms and suggestions that some of you have just made in your speeches with reference to Mrs Schroedter' s report. Everyone understands, Mrs Schroedter, ladies and gentlemen, the reasons and the time limits involved - and I shall come back to this point presently - and whatever the time limits or delays, since we are discussing this report right now, as the representative for the Commission, I consider that the report has been issued at an opportune moment with regard to the guidelines for 2000-2006 as it is now that we are starting the new regional programming.
Mrs Schroedter, you quite rightly pointed out that while it is chiefly up to the Member States and the regions to define their own priorities in development matters, European Union cofinancing of the programmes requires, and is the justification for, a situation where Community priorities as debated and approved in this House should also be taken into account in order to promote this Community aspect of economic and social cohesion which many of you forcefully pointed out.
So, ladies and gentlemen, I should like in a moment to return to the role and structure of the guidelines before mentioning the principal comments and criticisms that you, Mrs Schroedter, and the various Members of this House, have made.
Regarding the role and structure of these guidelines, Mr Hatzidakis, Mrs Schroedter and Mrs McCarthy mentioned that the purpose of these guidelines is to assist national and regional authorities in preparing their programming strategy for each of Structural Fund Objectives 1, 2 and 3 as well as their links with the Cohesion Funds. This means putting forward the Commission' s priorities, based on past experience in implementing the programmes, as well as current Community policies relating to structural operations. The objective is that these priorities should contribute to the better use, to the optimum and efficient use, as some of you have wished, of Community involvement, including, Mr Bradbourn, using, if necessary, the performance reserve which is specifically intended to encourage the optimum and efficient use of European public monies. When I speak of optimum utilisation, I am referring both to the national and regional levels. And so, Mr Seppänen, I shall also mention at this point, speaking of the national level, the link with the Cohesion Fund. This is the purpose of these guidelines.
Regarding their content, as you know, ladies and gentlemen of this House, they are focused on three strategic priorities that your rapporteur pointed out very clearly but, at the same time, very passionately, as I understood her presentation just now. The first priority is to improve the competitiveness of regional economies in order to create, in all sectors, but especially in the private sector, as Mr Berend said, the maximum number of serious, worthwhile and permanent jobs, the competitiveness of regional economies, all regional economies, and in particular, Mr Evans, that of Wales, but not only of Wales. And, because there are a number of you who have just pointed out what appeared to you to be an omission, let me also add the regional economies of the European regions handicapped by their distance from the centre, be they remote regions, island regions or, of course, the most remote regions which are, naturally, the most distant.
Perhaps I may inform Mr Ribeiro e Castro, who asked me about this, that, as I wrote to the presidents of each of these most remote regions, the Commission did indeed request an extension of several weeks before publishing its anticipated report. Concerning the most remote regions, it was only quite belatedly that we received the memorandums from the various governments, but this is not necessarily an excuse, just an explanation. We must therefore take these memorandums into consideration and produce an extremely thorough piece of work. I myself took part in a meeting of the most remote regions on 23 November and, within the College, we considered that we would need several more weeks before being able to produce a report that dealt appropriately with the extremely serious problems and lived up to the expectations of these most remote regions. I would thank you for your understanding in this matter. So that is the first priority, the competitiveness of regional economies.
The second priority, which several of you have stressed, Mr Puerta in particular, but there were others, not that I am mentioning them in any order of priority, is the strengthening of social cohesion and of employment, particularly by raising the profile of human resources far more so than in the past.
Ladies and gentlemen, we now have a European Union where the disparities between countries are observed to be less great, proving the effectiveness and worth of the Cohesion Fund, but where, at the same time, in relation to unemployment - as you wrote, Mrs Schroedter - an increasing gap exists between the 15 or 20 richest regions and the 15 or 20 poorest or most disadvantaged regions. This is a situation which is, as it should be, unjustifiable and intolerable. As far as I am concerned - taking into account my own concept of the construction of Europe and regional development policy in particular - this is a situation which I find unacceptable and I have every intention, as far as possible, with your support, of dedicating all the appropriations for which I am responsible to this improved social, human and territorial cohesion, particularly in order to prevent what I once called in this House a two-speed Europe, a Europe of wealthy districts but, at the same time, a Europe of impoverished areas.
The third objective is urban and rural development, within the scope of a balanced territorial policy. In fact, the guidelines take two horizontal principles into account. The first is rural development, and let me say, Mrs Schroedter, that I am including in rural development the matter of sustainable transport, an issue I have been involved in personally for a long time. I particularly remember the time when I was Minister for the Environment in my own country. The second principle is that of equal opportunities, particularly for men and women, as well as the European strategy for employment and the context of economic and monetary Union.
Finally, and in order to respond to the concerns which you have expressed in this House, particularly yourself, Mrs Schroedter, in these guidelines we recall the importance and the definition of integrated strategies, for development or redevelopment, which, of all the priorities, offer the maximum opportunity to synergy, to the measures undertaken and to the establishment of a decentralised partnership. You expressed some concern about what might look like a lack of reference to this partnership, yet there is a clear reference to it on page 5 of the guidelines. However, I do wish to mention - since you have asked me to do so - that, as far as I am concerned, this partnership - and I spent long enough as a regional administrator within my own country to be able to say this most sincerely - is a tool, one used to involve local brainpower, be it in the public sector, in the form of elected representatives, the social and educational sectors, associations, or in the private sector; a decentralised partnership, and let me mention in this connection, in response to Mrs Angelilli, the territorial pacts, which are one of the means available to this decentralised partnership.
These are the reasons why the guidelines are presented according to thematic priorities, since they must be taken into consideration, under each of the objectives, to different extents in accordance with the specific situations of each of the Member States and regions.
I should now like to respond briefly to a few of the comments you have made, ladies and gentlemen, and firstly on procedure. It is true that consultation with Parliament has only come about at a late date. Let me remind you that when the guidelines were adopted by the Commission, in the form of a draft in February 1999, in line with a new procedure intended to make it easier to present comments on this text, my predecessor, Mrs Wulf-Mathies, presented them to Parliament immediately. Due to the elections to the European Parliament taking place around this time, however, Parliament was not able to undertake its examination of these guidelines until after the text had been definitively adopted, in July 1999.
Here in this Chamber, ladies and gentlemen, among you, I wish to assure you that in the negotiations for the programmes which are only just beginning - Mr Hatzidakis asked me a question about this - as far as Member States are concerned, your observations will certainly be taken into consideration. And let me assure you, furthermore, that when the Commission adopts the guidelines with what we call the mid-term review in mind, in line with the regulations, then the point of view of this House, as expressed in this report, will also be taken into account.
Now to the form. On the subject of the role of the guidelines, Mrs Schroedter, you pointed out that this is the context in which guidelines on a number of European objectives, often very precise ones, should be provided. I shall not list them all, but they include implementing intersectoral policies, increasing efficiency in the use of public funds, assisting the various partners in drawing up regional or national programming together, etc. The Commission takes note of these, but several of these guidelines or these questions are related more to other documents, such as the Guide to the Reform of the Structural Funds or the methodological working document.
Drawing to a close, I should like to focus on a number of challenges which you reiterated, Mrs Schroedter. I am thinking, for example, of the idea that these guidelines are not specific enough in their recommendations. This claim that your report makes must be seen in the context of last spring' s negotiations. The Commission kept to the actual text of Article 10 of the Structural Funds regulations, which stipulates that the aim of these guidelines is to provide Member States with broad, indicative guidelines on relevant and agreed Community policies. I actually quoted the text itself, in quotation marks. Moreover, the guidelines may not substitute for the programming or the ex ante assessments which must be the tool used to specify priorities and the effectiveness of these programmes.
You then mentioned, Mrs Schroedter, the section of the guidelines relating to urban and rural development, pointing out that urban development was not sufficiently taken into consideration. I find the opposite the case. I wish to confirm the great importance the Commission attaches, and shall attach, to the urban dimension of our cohesion policy. Indeed, I had occasion recently to say as much to all the ministers responsible for urban policy at a meeting in Tampere.
As regards rural development, which a number of you brought up, particularly Mrs Redondo Jiménez, the guidelines are in line with the twofold objective mentioned by your rapporteur: a strong agricultural sector linked with increased competitiveness in rural areas, but also protection of the environment and Europe' s rural heritage. It must, however, be stressed that the guidelines under discussion are related only to the Structural Funds, whose Objectives 1 and 2 specifically adopt the diversification of rural society as a priority. And indeed, on the subject of the balance of rural society, let us not forget that there is also the new rural development policy cofinanced by the EAGGF Guarantee Section, aimed at promoting reform in European agriculture and supporting the multifunctional aspect of agriculture. At this stage, I would simply like to say that I would like to see it integrated into the programming for Objective 2 rural areas, in the way that the EAGGF Guidance Section is for Objective 1 regions. In any event, I appreciate the vigilance of your Committee on Agriculture and Rural Development in this matter.
Before concluding, I should like to tell Mr Savary that we are going to have a special debate tomorrow on the consequences of the storms which have struck France, Austria and Germany, in particular, in the last few weeks, and at the same time we shall once again be discussing, together with my fellow Commissioner, Mrs de Palacio, what lessons we might draw in the matter of the oil spillage which has also affected the coasts of France. I shall therefore reserve the right, if you permit, sir, to give you my own opinion, which, to a great extent, matches your own recommendation regarding what action we might take to combat the oil spillage using Objective 2. I shall remind you that the Commission is going to be approving the Objective 2 zoning plans for France, Sweden, Austria and Luxembourg tomorrow. We shall then have an appropriate tool for working, particularly in the majority of the regions affected by the storms. Indeed, this is my reason for paying a personal visit the day after tomorrow to two of the French departments which have been severely disabled by the storms.
In conclusion, with thanks for your understanding, Mr President, I should like to thank you, Mrs Schroedter, for the quality of your work and that of the committee, and to tell you that I am very pleased, apart from a few differences in our assessments of the role of the guidelines. We have discussed this and I have attempted to clarify my point of view. I am very pleased with the level of support offered by your House to the Commission in establishing these guidelines, which have been submitted to the Member States for information when establishing their own programmes. This can only reinforce the concept based on a number of elements of good practice drawn from our experience of the current 1994-1999 programmes. I feel this augurs well for effective cooperation between our two institutions, at this time when programming for the period 2000-2006 is being undertaken, good joint working practice, which is, Mr Hatzidakis, backed up by something I am very attentive to: observance of the code of conduct which links our two institutions.
The debate is closed.
The vote will take place tomorrow at 12 p.m.
Social and economic situation and development of the regions of the Union
The next item is the debate on the report (A5-0107/1999) by Mr Berend, on behalf of the Committee on Regional Policy, Transport and Tourism, on the sixth periodic report on the social and economic situation and development of the regions of the European Union [SEC(99)0066 - C5-0120/99 - 1999/2123(COS)].
Mr President, Commissioner Barnier, ladies and gentlemen, the sixth periodic report contains a comprehensive and detailed description of the economic and social situation in the Union' s regions and of their development trends and represents, as I see it, a solid basis for the formulation of structural policy priorities at Union level. The report demonstrates that - measured in terms of gross domestic product per capita - the poorest regions are beginning to catch up and that is how the situation is set to continue.
This can largely be attributed to the structural funds, even though the disparity between the poorest and wealthiest regions is still considerable. Employing European structural funds has already enabled convergence in standards of living. Over a ten year period, the gap in average GDP has been reduced by ten percent. This has particularly affected the four cohesion countries - in the positive sense of course - as it has the five former East German Länder.
Unfortunately, this European-wide development was due, in the main, to an increase in productivity and only partly to an increase in the level of employment. Hence we would urge the Commission and the Member States to give due attention to the effect measures have on employment in future. The lion' s share of the transfer payments has been, and still is, used for investment in rationalisation and modernisation, with the intention of improving labour productivity. However, this has dampened the effect of structural policy on employment. This is not an assessment but, for the moment, merely an observation.
The report establishes, however, that regional differences in the labour market have, in fact, continued to increase. Unemployment is currently at 24% in 25 of the weakest regions. Ten years ago it was 4% lower, i.e. 20%. And I might just mention that in the 25 best regions unemployment averages 3.6%; it was 2.5% ten years ago, hence there has been an increase of only 1.1%. The report makes clear the fact that 50% of unemployment is structural unemployment. That is why - and this is the conclusion we can draw from this report - promoting competitiveness within industry and infrastructure for economic activity must be central to the structural policy, in that order.
The corollary to this, it has to be said, is that measures for the retraining and ongoing training of the work force are of no small importance either. In addition, more attention must be given to boosting entrepreneurial potential in small and medium-sized enterprises, and the services they call upon must be developed further.
Another conclusion to be drawn from the report is that if financial support is to be utilised efficiently, then the measures must be brought into line with the broadly diversified means of support intended to establish a middle-class and minimum standard of living. A very important point to my mind. In the conclusions of this report, we make the Commission aware that the legal bases for cooperation between regions and Member States and applicant countries must be improved and point to how crucial it is for the budget to be consolidated, as a prerequisite to the success of economic and monetary union and enlargement eastwards.
We call upon those Member States that have not yet submitted a satisfactory map of development regions to do so immediately and, of course, we expect the Commission to examine with due haste the operational programmes for the regions for the new support period 2000 to 2006 in the light of the results of the sixth periodic report, and to do everything possible to enable this support period to commence without delay in those areas where it is needed and in the proper manner.
Mr President, Commissioner, this sixth periodic report on the social and economic situation and development of the regions of the European Union constitutes a milestone in the analysis of regional data and highlights the progress made in this area since the issue of the fifth periodic report. I consider, however, that the mention of any real convergence of average regional development levels in Europe offers a somewhat over-simplified view of the situation and, unfortunately, this is often the message taken up in the press and in some speeches.
The Commission report generally relativises this observation, particularly when it refers to the social and economic situation of some regions of the Union in which I have a special interest, by which I mean the French overseas departments and, more generally, the most remote regions. In this respect, I am pleased to see that the Committee on Regional Policy, Transport and Tourism has adopted one of my amendments calling on the Commission to devote a specific chapter in its next report on cohesion to the special case of the most remote regions and, more specifically, to consideration of the impact of the measures shortly to be adopted under new Article 299(2) of the Treaty of Amsterdam.
Finally, in my view, this sixth periodic report presents interesting arguments from the viewpoint of a real project for the balanced sustainable development of Europe, particularly when it outlines the importance of relations between the central areas of Europe and its more remote regions. Even if the Commission is still reluctant to say so in too explicit a fashion, its periodic report demonstrates the urgent need to promote polycentric development of the Community area through the Union' s structural policies and within the scope of the approach initiated by the SEC.
Mr President, the Group of the Party of European Socialists in this Parliament agrees with the report that Mr Berend has just presented and congratulates the author, both on the quality of his conclusions and on his flexibility, which ensured that the different groups were able to incorporate amendments in committee.
It must be remembered that, currently, the European Union' s overall competitiveness is, in general terms, 81% of that of the United States of America and that this figure will only improve if the figure for our competitive units, that is the regions, also improves. Furthermore, this is at a time when technological development, economic globalisation and our problems, which are enlargement and the single currency, demand that the regions, as well as businesses and individuals, make more of an effort to be competitive.
The European Commission' s sixth report presents very valuable conclusions. I shall summarise two of those highlighted by the rapporteur, one positive and one negative. The first is that important advances have been made in regional and social cohesion throughout the Union and that the Community Funds have been a major, although not decisive, factor in reducing regional inequalities. The negative conclusion is that the great effort made has been more efficient in harmonising the European regions' GDP and productivity than in harmonising its levels of unemployment.
It is therefore necessary to link structural financing more closely to job creation. This, Commissioner, is the first commandment for the coming period.
Thus, Mr President, I ask my fellow Members to approve this report and I ask the Commission, as other speakers have done, to take good note of the conclusions of their sixth periodic report when they address the programming for the period 2000-2006.
Mr President, Commissioner, I would first like to thank the rapporteur for his excellent work and for having taken due account of the proposed amendments while the committee was debating it. The sixth periodical report gives a basis for assessing the implementation of the Union' s regional policy aims. The report shows that growth has been uneven, despite all our efforts. Very rapid growth is continuing in Central Europe. The strongest regional centres also continue to grow faster than the general European average, whereas many southern European and northern areas are developing considerably more slowly.
We now require an in-depth analysis of why regional policy is not producing the desired result in all areas. Is the reason bureaucracy or is it because insufficient notice has been taken of interregional differences, long distances, climates that are too cold or too hot, sparse populations and austere conditions? How can the Union respond to the challenges of global development in a way that the less developed areas can remain a part of that development? It is also important to discover what the effects of Union enlargement will be on Structural Funds and the development of the Union' s more remote areas. The Member States must also bear in mind their responsibility. Some Member States have been in breach of the principle of subsidiarity and cut national regional funds when regional aid coming via the Union has been increased. This has chipped away at the results that regional policy has produced.
In the future, we must also develop indicators so that measures can be targeted at the right time at the right place. For example, uncontrolled migration has not been given sufficient consideration. In this connection, too, weight has to be given to the decisive importance of SMEs as employers and forces behind regional development. It is absolutely essential that companies in areas developing more slowly adopt the latest technology and know-how. Our Group is in favour of adopting this report.
Mr President, Commissioner, the European Union' s regional policy has, until now, not been able to interpret, in any significant way, the existing differences in our inhabitants' incomes. We have a serious situation in which in the European Union today, there is a genuine link between unemployment and poverty, as demonstrated by the very worrying fact that unemployment has reached, on average, 23.7% in the regions worst affected, regions which also happen to be poor areas, whilst in the 25 regions with the lowest unemployment, corresponding to the richer areas, unemployment stands at just 4%.
Given this situation, the report approved by Parliament must highlight the need for measures that aim unequivocally to fight relative poverty and unemployment: measures such as the appropriate use of structural funds for these purposes, which are often misspent, with centralised state policies and the modernisation of telecommunication and communication systems, with the particular aim of integrating the least developed regions into the Trans-European rail Networks, which are due in 2007. There should also be measures that respect and develop the resources and capabilities of these countries' agriculture and fisheries, which are often harmed by the European Union' s own insensitive policies, as well as the promotion of active policies to create jobs, particularly for women and young people. Only through the decisive application of this kind of measure will we be able to overcome social and regional inequality, which is not the historical product of inherent defects but of marginalisation and economic policies which have had harmful effects.
Mr President, Commissioner, Mr Berend' s report is precisely in line with the strategy determined by the European Commission inasmuch as the question of increasing competitiveness is brought right to the fore. The overarching objectives of the structural funds such as job creation, boosting equality of opportunity, increasing the sustainability of employment and development, are only mentioned in passing.
This attitude appears to me to be unjustified. I would also ask that a great deal more emphasis be placed on these points in the seventh periodic report. This does not mean that I do not see the need for competitiveness, particularly as I myself am an entrepreneur in an Objective 1 Region, that is in Brandenburg in the Federal Republic of Germany, and am only too aware of the problems and concerns of small and medium-sized enterprises. It is absolutely crucial that parallel temporary measures be introduced in the Objective 1 Regions, that is to say job creation measures, special programmes for supporting employment opportunities for women and initiatives to help people set up their own business.
They are supported by appropriate European Union structural fund activities. Supporting only the competitiveness of companies will never be able to compensate for the envisaged cohesion between economic and social development, simply because there is no basis for a self-supporting upturn in these Objective 1 Regions. After all, the knowledge that economic development alone does not help to combat unemployment substantiates the fact than an increase of at least 3% in gross domestic product is needed to create any additional jobs at all. Concentrating to the exclusion of all else on supply and demand-orientated economic policy is not the answer. And those that do pursue such a policy must invest in expansion for the most part and, to a lesser extent, in rationalisation. It is imperative for this to go hand in hand with a demand-orientated economic policy if we are to have any chance at all of improving the social situation in these areas.
The situation varies to an enormous degree throughout the regions. In other words, what is needed is a number of accompanying measures if anything at all is to be accomplished there. For example, these would be measures for vocational training, for further education, for re-integrating people who have already been excluded from the production process, for the flexibilisation of working time and working time arrangements, in order to bring about a definite improvement in the integration of personal and social aspects and perhaps also to promote employment opportunities for women again.
Mr President, my compliments to the rapporteur for his in-depth report.
The key goal of the structural funds is to strengthen social and economic cohesion between the regions within the European Union. By stimulating a diversity of investments, the European Union is endeavouring to increase the GDP per capita and to boost employment.
From the sixth periodic report on the regions, one can draw the hesitant conclusion that these incentives do not always have the desired effect. The efforts made in order to drive up the GDP per capita in Objective 1 regions do not always result in such an increase, not really a satisfying result over a period during which, certainly over the past couple of years, there has been economic growth. As indicated by the rapporteur, the effects of the structural measures, on the other hand, are minimal as far as employment is concerned. Some reservation about the effectiveness of Community aid is therefore called for. Also, the observation that the disparities between regions within Member States sometimes even become more pronounced raises serious questions.
Mr President, it therefore seems worthwhile and necessary to focus attention on both national and regional authorities, especially in connection with boosting employment. It is, after all, they who have most knowledge about the regions which fall under their remit. By allowing them to develop tailor-made plans for the relevant regions and, if necessary, tying this in with financial aid, a higher return can be achieved. Surely this must be the ultimate goal.
I am therefore in favour of the Commission delegating the practical details and implementation of measures to the Member States and regions. Following on from this, it is probably also more meaningful, with regard to the financial aid to regions, to give Member States more say anyway. By shifting the criteria from the regions to the Member States, we can avoid a great deal of problems later on.
Finally, I would like to draw attention to the position of the Central and Eastern European countries. The report shows that, in general, they are a long way behind EU countries, especially in terms of GDP per capita. With the planned accession of a large number of these countries in the foreseeable future, it is a matter of urgency to review the current structural policy. I would like to take this opportunity to follow the example of others and call on the Commission to submit proposals for reform sooner rather than later.
Mr President, Commissioner, following close scrutiny of this report one cannot escape the conclusion that it was possible to fulfil the stated objective of the structural policy only in part. For example, whilst the disparities between the regions have increased rather than decreased, there has been a certain amount of convergence between the Member States themselves in this respect. Equally, unemployment levels in the worst affected regions barely fell at all, indeed they rose in some cases.
I wonder why it is that the structural funds are not employed more efficiently. Even the accumulation of money from the cohesion funds and the structural funds has failed to have the desired effect in all regions and countries. Since it is the declared aim of all politicians throughout Europe to reduce unemployment, then one must pose the critical question as to whether the policy employed is the right one or whether it would not be more appropriate to boost the competitiveness of the regions by appropriate measures such as increased support for research and development, improvements in infrastructure and raising the level of training. Genuine structural reforms and a competition-friendly taxation policy are the cornerstones of a successful economic base.
If we do not wish to stand accused of pursuing a cost-intensive structural policy that does nothing to improve the unemployment situation in the long term, then the measures drawn up so far must be analysed. We will only be able to say that the structural policy of the Union has been a success when we manage to create a sufficient number of jobs and when there is a significant reduction in the unemployment rate.
Mr President, Commissioner, my thanks go to the rapporteur for handling this very important report, because developments in the social and economic situation will decide to what extent the citizens of Europe will judge that we have been successful in our work. This issue, which has an impact on their everyday life, is a key issue as regards EU credibility. It has to be conceded that the EU has already aided, I would say quite magnificently, the development of poor countries. I remember what Portugal and Greece used to be like when I drove through those countries for the first time twenty-five years ago. In this connection, French speakers would speak of a "coup de chapeau" : in other words, I take my hat off to the EU.
The EU really deserves such a gesture, but differences between rich and poor areas within countries are still too great. What is the result? People react by voting with their feet and go where they can earn a crust. Consequently, we have to build schools, hospitals, and the whole infrastructure for the same people in the same country many times over. This is very costly and it also causes very great social problems. Most people, however, would like to live in the area in which they were born and raised, if they were given the chance to, in other words, if there was work there. We must give them this opportunity. This is a moral obligation the EU and all of us have.
The solution, as I see it, lies in clearly encouraging entrepreneurship. By entrepreneurship I do not simply mean the ownership of business, but creating will. I mean the attitude where a person wants to get on in life, whether he or she is an employee, the owner of a business or an official. What is a fair society? One in which someone from a modest background can get on in life so as to make life a little easier for his or her children. In this way, positive development of the regions is also possible, because people will start business and will work if they are given the chance. Finally, I would say that in this matter we should learn a lesson from America, where hard work is still in fashion and success is an indication of ability and not the object of envy, as it often is here in Europe.
Mr President, Commissioner, as my time is limited, I shall get straight to the point. Firstly, let me make a statement of fact: the fruits of growth are not distributed equitably within the Union. The most remote regions, still hard hit by catastrophic unemployment rates, offer one example of this. In Reunion, for example, the rate is 37%. This is not a situation related to the economic climate, however; rather it is a structural problem, created by our remoteness, our insularity, in short, our own specific personality.
The principle of specific, exceptional treatment was envisaged in Article 299(2) of the Treaty of Amsterdam in order to deal with such cases. It only remains to put this principle into practice. The Commission document expected to be ready in December 1999 was delayed until January, then February, and the initial thinking does not fill me with much optimism.
I therefore appeal formally to the Council and the Commission. As regards taxation, state aid, the Structural Funds and defending our traditional products, practical measures characterised by daring and ambition must be planned as a matter of urgency. If these do not materialise, then, unfortunately, convergence and cohesion will remain no more than words for us, and it is to be feared that the structural policy undertaken in our regions, despite the size of the amounts committed, will end in failure.
Mr President, as all the previous speakers have done, I should like in turn to thank Mr Berend and congratulate him on the quality of his report. Just like the previous report, this extremely competent and precise analysis, the recommendations it supports and your own comments, ladies and gentlemen, shall prove useful to the Commission in general and to the Commissioner responsible for regional policy in particular at this time when we are involved with the programming of appropriations for 2000-2006.
I should also like to make a few comments, firstly, Mr Berend, regarding the assessment you have made of this sixth periodic report. You pointed out the quality of the report and you even wrote, if I am not mistaken, that it marked a real improvement in comparison with previous reports. On behalf of all the officials of the Commission and my predecessor, Mrs Wulf-Mathies, I must inform you that we were very alert to the evaluation made by this House and by yourself.
The Commission was certainly very anxious to ensure, Mr Berend, that this sixth periodic report should show that progress had been made and a threshold crossed in terms of the quality of the analysis submitted to you. I am thinking in particular of the contents of chapter 2.1 of this report, where the Commission examined in greater detail the economic definitions of regional competitiveness and attempted to analyse the extent to which this competitiveness may be supported, improved and influenced by factors which some of you - Mr Markov, just now, and Mrs Raschhofer - stressed very forcefully. I am thinking of technological research and development, infrastructure provision and quality, human resources potential, small and medium-sized businesses and direct investment from abroad. So much for the quality.
I do not wish to spend time right now, Mr Berend, going into details regarding my opinion of the general points which your House has already endorsed. Let me just itemise them: the first point concerns the usefulness of the conclusions of this report in drawing up the priorities of the new regional policy, particularly for the negotiation of programming documents with the Member States. Secondly, partnership, a subject which a number of you stressed, the role of local and regional authorities, the private sector, both sides of industry, associations and local community action groups. Regarding this problem of partnership, I shall be extremely attentive to ensuring that the terms of the Structural Funds regulations are applied properly. Thirdly, the need to develop the employment side of growth, even though I am aware, as Mr van Dam just said, that the prime responsibility is that of the Member States, and that, when we speak of the responsibility of Member States, and indeed of the usefulness or effectiveness of this regional policy, we must clearly establish what sort of period we are working in.
Mr Fruteau stated just now that the fruits of growth were distributed inequitably. Mr Fruteau, we at least need to recognise that there is growth, and that we are not working in a period of stagnation or recession, as has been the case in the past. You will tell me that situations of growth or shortage do not affect everyone alike. I agree with your analysis. When there is growth, it must be better distributed, but a matter that is even more difficult and which more seriously affects the regions handicapped by their remoteness, be they the most remote or island regions, is the lack of growth which generally characterised the last two decades.
Fourthly, a point which Mrs Hedkvist Petersen stressed just now, the promotion of an equal opportunities policy for women and young people. Fifthly, the importance and role of small and medium-sized businesses. Mr Vatanen expressed this most forcefully just now. Finally, the positive effects on national administrations of the system of management of the Structural Funds, the motives of officials in managing these funds, even if it is occasionally complicated, and the importance of once again making improvements to the procedures for the evaluation, follow-up and supervision of the Commission. In relation to this, I must inform the European Parliament of my intention to organise halfway through the year 2000 a seminar with national and regional authorities on this question of the evaluation of procedures for the exchange of good practice in the management of Structural Funds.
I should like to mention a few specific points. Mr Berend, you expressed a wish that zoning should be implemented quickly. Well, we are coming to an end of the zoning phase. Tomorrow, the Commission is to decide on the matter for four more countries and very soon, I hope, it will be Italy' s turn. You may therefore be satisfied on this point, since zoning will have been completed for all the countries affected by Objective 2. Regarding the informal economy you mention in your report, I am well aware that the analysis and production of statistics on this subject are dependent on the reliability of data and, as Mr Cocilovo mentioned, there is clearly a problem with the reliability of this data. To a certain extent, they are taken into account in the statistics on GDP and labour force surveys and, in any case, I wish to point out the efforts which Eurostat is making and shall continue to make in order to improve the quality of the statistics.
Mr Berend, you also mentioned, as did Mr Aparicio Sánchez, the lack of reform in the fisheries sector. On this point which is of personal interest to me, let me remind you that the small scale of this sector - and this does not necessarily mean that it is an insignificant area - and its concentration in a limited number of regions do not make it easy to analyse in a regional context. This type of sectoral analysis pertains rather to the practice and competence of the Directorate General for Fisheries, under Commissioner Fischler. Nonetheless, I must assure you that the Commission will make every effort to include an analysis of this type in the second report on cohesion which, no doubt, will respond better to these concerns.
Several of you mentioned points which must be included in the second report on cohesion, and your rapporteur mentioned some of these. I wish to assure you, firstly, that the merging of the periodic reports and the report on cohesion should not entail any loss of information or loss of interest as regards the content of the report on cohesion which is, as far as I am concerned, Mr Berend, an extremely important instrument, not only to provide information on what has been achieved in a transparent and rigorous manner, so that future guidelines may be examined or evaluated, but also to create a public debate involving the citizens of Europe and, furthermore, with the elected representatives, i.e. yourselves, on the subject of this regional policy and what might one day be a European regional planning policy.
In any event, I have taken note of your wish to see the following points included in the report: the definition, compilation and analysis of representative indicators for the region and for all the countries of Central and Eastern Europe; a chapter on the islands and most remote regions which several of you mentioned, particularly Mrs Sudre and Mr Fruteau; analyses on the competitiveness of the regions in the countries of Central and Eastern Europe. This will constitute a great challenge to us all, for you and for the Commission, in the next few years. And finally, there are the cross-border aspects. I shall endeavour to comply with your recommendations on all these points.
Finally, I should like to mention a few political conclusions which you are, in any case, familiar with, but whose main elements I should like to reiterate.
Ladies and gentlemen, considerable progress has been made on the road to real convergence, particularly for the four cohesion countries, but also frankly, Mr Pohjamo, for the Objective 2 regions which had suffered some delays in terms of development, especially regarding infrastructure. This is my first point regarding the policy.
My second point regarding the policy is as follows: the Structural Funds have made, and continue to make, a significant contribution to the convergence process. All the macroeconomic models we are working on show that, over the last decade, more than one third of the convergence achieved in the regions whose development is lagging behind would not have taken place without the Structural Funds. I have, however, taken note, particularly with regard to the most remote regions, Mrs Sudre, Mr Fruteau, and Mr Nogueira Román too, that your observation is that there is still much to do - and this is my third point regarding the policy - in terms of improving employment take-up aspects, the fight against social exclusion, which is particularly serious and intolerable in many of our regions, and the integration of women and young people into the labour market.
Now to my fourth point regarding the policy; enlargement of the Union, the great political and humanist project of the coming years for our institutions, the major challenge, too, for the European policy on cohesion, a point which Mr van Dam highlighted. I shall say that something is already taking shape in Berlin and in the financial instruments available to us which may be a policy on cohesion for the first countries who are going to join us. I am thinking in particular of the pre-accession structural instrument, which I shall be responsible for implementing in the next few weeks.
You see, ladies and gentlemen, we have only just initiated the new programming and we are already considering together the impact of the Union' s enlargement on our structural policy. This sixth periodic report which you assessed as positive on the whole, Mr Berend, is a good basis for our thinking, for us all and for myself. I should therefore like to thank you most sincerely for your contribution to the thinking which we are already engaged in with regard to the forthcoming guidelines, as well as for the proper application of the guidelines for the period 2000-2006.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 p.m.
(The sitting was closed at 8.25 p.m.)